Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
This application is a broadening reissue of U.S. 9,810,373 (the ‘373 Patent).
This office action is in response to the amendment filed September 12, 2022.  The amendment canceled claims 21-25 and 31-47, added new claims 48-58, and amended claims 20 and 26.  Claims 20, 26-30 and 48-58 are pending.   
Scope of Claims
Independent claims 20 and 48 are reproduced below:
20. (Twice Amended) A filter device, comprising: 
a filter element positionable in a tubular structure of a filter housing, the filter element defining a longitudinal axis and defining a filter element raw end and a filter element pure end that is disposed radially inwards of the filter element raw end with respect to the longitudinal axis; 
a hydrophobic and annular diaphragm positioned to receive fluid from the filter element; 
a crude chamber disposed radially external to the annular diaphragm; 
a water separator fluidly connected to the filter element pure end, the water separator includes a water collection chamber disposed at an axial end of the filter element, the water separator fluidly connected to the crude chamber and defining a discharge opening in the tubular structure, the crude chamber of the water separator is disposed axially between the filter element and a lower wall of the water collection chamber and guides the fluid flow downward from the pure end of the filter element to the lower wall of the water separator and with a reduced flow velocity, and the crude chamber guides the fluid flow into the water collection chamber and through an opening in the tubular structure.
48. (New) A filter device, comprising: 
a filter element defining a longitudinal axis positionable in a tubular filter housing, the filter element defining a raw end and a pure end disposed radially inwards of the raw end with respect to the longitudinal axis, the filter element configured to be penetrated by a fluid flow in a radial direction from the raw end of the filter element to the pure end of the filter element; and 
a water separator fluidly connected to the pure end of the filter element and arranged coaxial to the filter element, the water separator including a water collection chamber disposed at an axial end of the filter element and arranged spaced apart having a crude chamber axially outward from the same along the longitudinal axis downstream of the pure end, wherein the water separator includes a hydrophobic and annular diaphragm extending in an axial direction of the longitudinal axis configured to be penetrated by the fluid flow from a raw end of the water separator in a radially outward to a radially inward direction with respect to the longitudinal axis to separate water from the fluid flow, 
wherein the crude chamber of the water separator is disposed axially between the filter element and a lower wall of the water separator and guides the fluid flow downward from the pure end of the filter element to the lower wall of the water separator and with a reduced flow velocity, and the crude chamber guides the fluid flow into the water collection chamber and through an opening in the tubular housing.

Claim Rejections - 35 USC § 112, first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20, 26-30 and 48-58 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.   
Amended claims 20 and 48, and their dependent claims 26-30 and 49-58, claim a filter device (1) comprising the following elements:
	-a filter element (5)
	-a hydrophobic and annular diaphragm (7)
-a crude chamber (4’) – guides the fluid flow downward from the pure end (3)
 of the filter element (5) to the lower wall of the water separator (6)
	-a water separator (6) that includes a water collection chamber (9)

The claims as written imply that the diaphragm, the crude chamber and the water separator are separate units.
The Specification describes that the water separator includes the claimed diaphragm and crude chamber.   Refer to Col. 3, lines 53-57: “a water separator 6… which has an annular diaphragm 7 through which fuel/lubricant can flow…”  This is not properly reflected in the claims.  The invention described in the Specification (Refer to Fig. 2 and Col. 3, l. 45 – Col. 4, line 39; Col. 5, ll. 11-21) is a filter device (1) comprising the following elements:
-a filter element (5)
-a water separator (6) that includes:
	-a crude chamber (4’)
	-a hydrophobic and annular diaphragm (7), and
	-a water collection chamber (9)
-a flow channel (8) that connects the pure end (3) of the filter element (5) with a raw end 4’ (crude chamber) of the water separator.


    PNG
    media_image1.png
    647
    743
    media_image1.png
    Greyscale

The Specification discloses that the fuel flows between the filter element 5 and the water separator 6 via flow channel 8.  The flow channel (8) connects the pure end 3 of the filter element 5 with a raw end 4’ (crude chamber) of the water separator.  (Refer to Col. 4, lines 1-10; Fig. 2)   Thus, a flow channel (8) guides the fluid flow from the pure end (3) of the filter element (5) to the crude chamber (4’).    Claims 20 and 48 encompass the crude chamber (4’) being directly connected to the filter element (5), which is not described in accordance with the Specification.
Furthermore, claim 20 claims “a filter element positionable in a tubular structure of a filter housing.”  This phrase is intended use.  Therefore, the “tubular structure of a filter housing” is not part of the claimed filter device.  The limitation “the crude chamber guides the fluid flow… through an opening in the tubular structure” as it relates to the claimed filter device is not supported by the Specification.  Figures 2 and 3 do not describe such an orifice in the filter device and how the crude chamber guides the flow through the “tubular structure”.   
Thus, claims 20, 26-30 and 48-58 contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.   

Claim Rejections - 35 USC § 112, second

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 20, 26-30 and 48-58 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: a flow channel (8) that connects the pure end 3 of the filter element 5 with raw end 4’ (crude chamber) of the water separator. (Refer to Col. 4, lines 1-10)   Additionally, the spatial relationship between the different features forming the filter device is not clear. For example, in claim 20 it is not clear where the diaphragm is located in relation to the water separator. The manner in which claims 20 and 48 are written indicates that the water separator and the diaphragm are separate structures, but the Specification discloses that the water separator comprises: the crude chamber, the diaphragm and the water collection chamber.  The same applies to dependent claims 20, 26-30 and 48-58.  
Claims 20, 26-30 and 48-58 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 20 claims “a filter element positionable in a tubular structure of a filter housing”.  It is noted that this phrase sets forth intended use of the filter element. The tubular structure of a filter housing is not part of the claimed structure.  Thus, claiming that “the crude chamber guides the fluid flow… through an opening in the tubular structure” renders the claim indefinite because the tubular structure is not part of the filter device.  Similarly, “the tubular housing” of claim 48 is not part of the filter device.  Therefore, claiming that “the crude chamber guides the fluid flow… through an opening in the tubular structure” makes the claim indefinite.  The same applies to dependent claims 26-30 and 49-58.
Claim 50 recites “from a water collection chamber.”  For proper antecedent basis, the recitation should refer to “the water collection chamber” since this element has already been claimed in the claims from which is depends.
Claim Rejections - 35 USC § 112, fourth
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 26-27 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  These claims do not further limit claim 20 since the tubular structure is not part of the claimed device, and there is no indication in the specification that the recitations in claims 26 and 27 would add any limitation(s) to the filter element or any other structure in the device.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Recapture
Claims 20 and 26-30 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).
We apply the recapture rule as a three-step process:
(1) first, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims; 
(2) next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and 
(3) finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.  [Refer to MPEP 1412.02]

In the present reissue, (1) the reissue claims are broader in scope than the original patent family claims since independent claim 20, as amended 9/12/22, does not include the limitation “the diaphragm of the water separator is disposed radially outside of the pure end of the filter element” and “a water separator… arranged coaxial to the filter element.”
(2) Review of the prosecution history of the patent family leading to the present reissue application reveals that:
On 07/06/2017, claim 1 was amended by Examiner’s amendment to include the limitation “the water separator…and arranged coaxial to the filter element” (Refer to p. 3 of Notice of Allowability).  Applicant agreed to the Examiner’s amendment in an interview held 06/22/2017, and the Interview Summary indicated that the Examiner’s amendment was made in light of a prior art reference.
The present application Continuation Reissue 16/943,259 – includes new claims 20 and 26-30 that do not include limitation added to claim 1 during prosecution of 14/710,292 and specifically argued to distinguish over the prior art.  Specifically, independent claim 20 fails to recite that the water separator is arranged coaxial to the filter element 
Finally, (3) since surrendered subject matter has been entirely eliminated from a claim
present in the reissue application, then a recapture rejection under 35 U.S.C. 251 is proper and must be made for that claim. Stated another way, if a claim limitation present in the original
patent that was added to overcome a rejection or that was argued by applicant to distinguish over
the prior art is entirely eliminated from a claim in the reissue application, then a recapture
rejection under 35 U.S.C. 251 is proper and must be made for that claim.
Therefore, the 3-step test for recapture analysis indicates that there is recapture of
canceled subject matter in the present reissue.
Therefore, the narrow scope of the claims in the patent was not an error within the 
meaning of 35 U.S.C. 251.
Response to Arguments
The rejection under 35 U.S.C. 251 based upon a defective reissue declaration has been withdrawn in view of the Reissue Declaration filed 09/12/2022.

The rejection under 35 U.S.C. 251 as not complying with the original patent requirement has been withdrawn in view of the amendment filed 09/12/2022.

The rejection under 35 U.S.C. 112, written description requirement based on the claim language related to “sealing arrangement,” “sealing elements,” etc. has been withdrawn in view of the amendment filed 09/12/2022.  However, the new claims prompted new grounds of rejection under 35 U.S.C. 112 as presented herein.

Arguments regarding the rejection of the claims under 35 U.S.C. 251 – improper recapture are not found persuasive. (Remarks, pp. 7-10) Patent Owner (PO) argues that the claims as amended avoid recapture issues and presents a 3-step analysis on how it avoids recapture.

As noted in the recapture rejection above, the subject matter surrendered in the application relates to the limitation “the water separator… arranged coaxial to the filter element,” that was added to the claims to overcome rejections over the prior art and consequently the claims were allowed in the application for the patent.
The argued limitation of a flow channel added to original claim 1 made by Examiner’s amendment (Remarks, p. 9), has been considered.  However, the limitation discussed above, i.e., the water separator that is arranged coaxial to the filter element, has been completely eliminated, raising recapture.   
Therefore, the recapture rejection is maintained for claims 20 and 26-30 herein.
Conclusion
Claims 20, 26-30 and 48-58 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORCA LIZ TORRES VELAZQUEZ whose telephone number is (571)272-1484. The examiner can normally be reached M-Th 7:00 am - 4:30 pm and alternate Fridays-.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Speer can be reached on (313) 446-4825. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Norca L. Torres Velazquez/
Patent Reexamination Specialist
Art Unit CRU 3991



Conferees:
/Alan Diamond/
Patent Reexamination Specialist
Central Reexamination Unit 3991

/T.M.S/Supervisory Patent Examiner, Art Unit 3991